Case: 4:17-cv-02455-CDP Doc. #: 187 Filed: 06/26/19 Page: 1 of 6 PageID #: 4235



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION


  MALEEHA AHMAD, et al.,                 )
                                         )
        Plaintiffs,                      )
                                         )
  v.                                     ) Case No. 4:17-cv-2455-CDP
                                         )
  CITY OF ST. LOUIS,                     )
                                         )
        Defendant.                       )


           MEMORANDUM IN SUPPORT OF MOTION TO STAY

        Defendant has moved to stay further proceedings in this cause

  pending disposition of its pending appeals in the Court of Appeals.

  Defendant does not seek to stay the preliminary injunction, and defendant

  intends to continue to work diligently with plaintiffs to finalize discovery

  herein, but defendant submits that a stay of any further proceedings other

  than discovery is warranted until disposition of the appeals.

        Counsel has conferred with counsel for plaintiffs but plaintiffs do not

  consent to this motion. Nevertheless, defendant submits that a stay is

  warranted.

        Defendant has appealed this Court's order denying defendant's motion

  to dissolve and dismiss [doc. 159] to the United States Court of Appeals for
Case: 4:17-cv-02455-CDP Doc. #: 187 Filed: 06/26/19 Page: 2 of 6 PageID #: 4236



  the Eighth Circuit. The appeal has been docketed as 8th Cir. No. 19-2062.

  Plaintiffs have filed a motion to dismiss that appeal; defendant's response to

  that motion has been filed. The briefing schedule has been suspended

  pending disposition of the motion to dismiss.

        Defendant has also been granted permission from the Court of

  Appeals to appeal this Court's class certification order [doc. 159] pursuant to

  F.R.Civ.P. 23(f). The appeal of the certification order is docketed as 8th Cir.

  No. 19-2221. The City's brief is currently due July 24, 2019; appellees' brief

  is due 30 days after the appellant's brief is accepted, which (as things now

  stand) would coincide with the commencement of trial. See doc. 172-176.

        Although allowance of an appeal under Rule 23(f) does not stay

  proceedings automatically, defendant nonetheless submits that a stay of

  proceedings is warranted under the standards enunciated by the Supreme

  Court. E.g., Nken v. Holder, 556 U.S. 418 (2009).

        A crucial issue on both the 23(f) appeal and the appeal from denial of

  the motion to dissolve is the plaintiffs' standing, a question which, as

  presented by the petition to appeal, is intertwined with the §1983 "custom"

  issue in this case. While this Court has been unimpressed by the defendant's

  arguments on that score, defendant submits that the grant of the 23(f)

  petition, which was entirely discretionary with the Court of Appeals,


                                         2
Case: 4:17-cv-02455-CDP Doc. #: 187 Filed: 06/26/19 Page: 3 of 6 PageID #: 4237



  indicates that defendant has at least a fair chance of prevailing on appeal.

  Cf. Prado-Steinman v. Bush, 221 F.3d 1266 (11th Cir. 2000)(discussing the

  restrictive criteria for considering 23(f) appeals). Aside from the standing

  question, the City has also raised serious issues concerning the selection of

  the class representatives. Here, too, the City submits that it has raised

  substantial questions regarding the adequacy of the class representatives

  with a fair chance of success. This likelihood of success on appeal tips the

  scales in favor of the stay. See Perrin v. Papa John's Int'l, Inc., 2014 U.S.

  Dist. LEXIS 10076 (E.D.Mo. 2014)(Fleissig, J.).

         In addition to a likelihood of success on appeal, the City will suffer

  irreparable harm if the trial proceeds with a class certification that could be

  reversed; but plaintiffs will suffer no harm if the stay is granted. It would be

  manifestly unfair to force the City to submit to a trial when briefing in the

  Court of Appeals is not even complete, without knowing who the plaintiffs

  are, and with the prospect that the full ramifications of a judgment will not

  be perceptible until the Court of Appeals acts. Compare Arreola v. Godinez,

  546 F.3d 788 (7th Cir. 2008)(stay of trial of plaintiff's individual claim

  stayed pending disposition of plaintiff's 23(f) appeal).

         On the other hand, plaintiffs will suffer no harm from a stay. There

  will be no realistic threat to plaintiffs' rights if the status quo is maintained;


                                           3
Case: 4:17-cv-02455-CDP Doc. #: 187 Filed: 06/26/19 Page: 4 of 6 PageID #: 4238



  defendant does not seek to disturb the preliminary injunction during the

  pendency of the appeals; nor does defendant seek to prevent completion of

  discovery. Indeed, the lateness of the class certification order in this cause is

  a reason to grant the stay of further proceedings: normally, discovery can

  continue during a 23(f) appeal, but in this case, discovery is practically

  complete, and there will be no material disadvantage to plaintiffs from the

  delay of trial.

         Finally, the public interest warrants a stay. It would be a waste of

  resources by the parties and the Court to embark on trial on the merits when

  such a trial could prove wholly unnecessary, and indeed pointless. The

  scope of the trial on the merits, unlike the hearing on the preliminary

  injunction--as shown by the exhibits filed in support of the motion to

  dissolve--will entail a mass of additional evidence from defendant: police

  command officers, possibly St. Louis County and State Highway Patrol

  officers, individual injured officers, and elected officials, including the

  Mayor, plus evidence relating to previous mass protest situations in the City.

  The parties, witnesses and the Court will invest this effort in vain if the

  Court of Appeals accepts defendant's arguments regarding plaintiffs'

  standing.




                                          4
Case: 4:17-cv-02455-CDP Doc. #: 187 Filed: 06/26/19 Page: 5 of 6 PageID #: 4239



        The Court always has the discretion to control its docket. E.g., Landis

  v. No. American Co., 299 U.S. 248 (1936). The result of the appeals in this

  case will either terminate the litigation or provide this Court and the parties

  with authoritative guidance for resolution of the case on the merits.

  Awaiting disposition of the appeals is a prudent management option, given

  that judicial resources will be conserved and the rights of the parties are fully

  protected in the interim. If stays are warranted for disposition of pending

  parallel proceedings, see generally United States v. Michigan National

  Corp., 419 U.S. 1 (1974); LaFoy v. Volkswagen Grp. of America, Inc., 2016

  U.S.Dist. LEXIS 62208 (E.D.Mo. 2016), surely the parties should be

  relieved of the prospect of a trial on the merits in the middle of appellate

  briefing.

                                    Conclusion

        For the foregoing reasons, defendant's motion to stay should be

  granted.

                                          Respectfully submitted,
                                          JULIAN L. BUSH
                                          CITY COUNSELOR

                                          /s/ Robert H. Dierker
                                          Robert H. Dierker 23671MO
                                          Associate City Counselor
                                          dierkerr@stlouis-mo.gov
                                          Brandon Laird 65564MO
                                          Associate City Counselor

                                         5
Case: 4:17-cv-02455-CDP Doc. #: 187 Filed: 06/26/19 Page: 6 of 6 PageID #: 4240



                                       Abby Duncan 67766MO
                                       Assistant City Counselor
                                       Megan Bruyns 69987MO
                                       Assistant City Counselor
                                       Amy Raimondo 71291MO
                                       Assistant City Counselor
                                       1200 Market St.
                                       City Hall, Rm 314
                                       St. Louis, MO 63103
                                       314-622-3361
                                       Fax 314-622-4956




                                      6
